Citation Nr: 1003009	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  04-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
a back disability, and, if so, whether service connection 
is warranted.  

3.  Entitlement to an increased evaluation for 
chondromalacia of the right and left knees with patellar 
ligament strain, each currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2003, a statement of the 
case was issued in July 2004, and a substantive appeal was 
received in September 2004.  The Veteran testified at 
hearings before the RO in April 2009 and before the Board in 
October 2009.  

The issue of an increased evaluation for chondromalacia of 
the bilateral knees with patellar ligament strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the appeal of the issue 
of entitlement to service connection for a stomach 
disability. 

2.  A September 1994 Board decision denied service connection 
for a back disability.

3.  In October 2001, the Veteran filed a request to reopen 
his claim of service connection for a back disability.  

4.  Additional evidence received since the September 1994 
Board decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection, and raises a reasonable 
possibility of substantiating the claim.

5.  The Veteran has a back disability which began in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for a stomach disability.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The September 1994 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

3.  New and material evidence has been received since the 
September 1994 Board decision, and the claim of entitlement 
to service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  A back disability was incurred in service.  38 U.S.C.A. 
§§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stomach Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

As noted, at the October 2009 Board hearing, the Veteran 
withdrew his appeal for service connection for a stomach 
disability.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter, and the issue of 
entitlement to service connection for a stomach disability is 
dismissed.

Back Disability

New and Material Evidence

The Board denied the Veteran's claim for a back disability in 
September 1994 and that decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  The claimant's request to 
reopen his claim was received in October 2001.  At the time 
of the September 1994 Board decision, the Veteran's service 
treatment records, as well as VA examinations, were on file.  
Service treatment records reflected that the Veteran 
complained of back pain during service.  The VA examination 
findings revealed no back disability.  

In October 2001, the Veteran filed a claim to reopen 
entitlement to service connection for a back disability.  As 
a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
Board decision in September 1994.  The Board notes here that 
the RO determined that new and material evidence was not 
received to reopen the claim.  However, regardless of the 
RO's determination as to whether new and material evidence 
was received to reopen the claim, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Evidence received since the September 1994 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, a June 2009 letter from Dr. M.A.R. reflects 
that the Veteran has degenerative changes of the lumbar spine 
which are probably related to service.  The new evidence 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records dated in June 1986, July 1986, and 
February 1989 reflect that the Veteran complained of back 
pain

A letter from Dr. M.A.R. dated in June 2009 reflects that Dr. 
M.A.R. diagnosed minor hypertrophic degenerative changes at 
the second and third intervertebral disc spaces.  Dr. M.A.R. 
opined that the lumbar spine disability is probably related 
to an injury which occurred during the Veteran's military 
service.  

We have carefully considered the Veteran's testimony, as well 
as all of the other evidence, and find that the record 
supports the conclusion that his back disability began during 
service.  Accordingly, the Board finds that there is a 
preponderance of evidence that favors the Veteran's claim of 
service connection for a back disability.  

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the appellant as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the appellant as to the issue on appeal is being granted 
by this decision of the Board.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 


ORDER

Service connection for a stomach disability is dismissed.  

New and material evidence having been submitted, the claim of 
service connection for a back disability is reopened.  

Service connection for a back disability is granted.  


REMAND

The Veteran has alleged that his bilateral knee disabilities 
have worsened since his last VA examination in December 2007.  
The VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.  

Accordingly, the case is REMANDED for the following actions:

1.	The Veteran should be afforded an 
examination of his knees to ascertain the 
severity and manifestations of his 
service-connected disabilities and the 
degree of impairment these disabilities 
cause in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's knees in detail.  The examiner 
is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected knee 
disabilities produce in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner 
should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.  After completion of the foregoing, 
readjudicate the claim of an increased 
rating for chondromalacia of the 
bilateral knees with patellar ligament 
strain.  If the benefits sought on appeal 
remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


